—In an action to recover damages for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated February 9, 1993, as denied her cross motion for leave to serve an amended bill of particulars.
Ordered that the order is affirmed insofar as appealed from, with costs.
Given the age of the case, the timing of the motion, and the lack of an acceptable excuse for the delay in raising new categories of injuries, we conclude that the Supreme Court’s refusal to grant the plaintiff leave to amend her bill of particulars was a proper exercise of discretion (see, Masterson v New York Hosp., 181 AD2d 451; Pearce v Booth Mem. Hosp., 152 AD2d 553; Simpson v Browning-Ferris Indus. Chem. Servs., 146 AD2d 769). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.